        Case 1:19-cr-10080-NMG Document 1467 Filed 08/21/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA                            )
                                                     )
                 v.                                  )     Criminal No. 19-10080-NMG-11
                                                     )
 DOUGLAS HODGE,                                      )
                                                     )
                 Defendant.                          )



DOUGLAS HODGE’S MOTION FOR CLARIFICATION OR, IN THE ALTERNATIVE,
          ISSUANCE OF A CERTIFICATE OF APPEALABILITY

        Douglas Hodge respectfully requests (i) clarification that this Court certifies the

appealability of his Motion Pursuant to 28 U.S.C. § 2255 to Set Aside His Plea, in Part, and for

Re-Sentencing on the Remaining Count of Conviction (the “Section 2255 Motion”); or, in the

alternative, (ii) issuance of a certificate of appealability.

        For the reasons stated below, certification of the appealability of the Section 2255 Motion

is required to enable the First Circuit to review Mr. Hodge’s challenges to his conviction and

sentence. Mr. Hodge appealed from the Judgment against him, but the record in Mr. Hodge’s

direct appeal does not reflect the rolling productions of what Mr. Hodge contends to be material

and exculpatory evidence, which the government began making on the day Judgment entered. As

a result, with the government’s assent, the First Circuit stayed Mr. Hodge’s direct appeal to permit

Mr. Hodge to file the Section 2255 Motion. Now that this Court has adjudicated the Section 2255

Motion, Mr. Hodge seeks to appeal from the Court’s denial of that motion so that the First Circuit

can review the merits of his claims regarding the government’s conduct in connection with his

plea and sentencing proceedings. Mr. Hodge needs a certificate of appealability to do so, and this

case easily clears the low bar for one to be issued.
        Case 1:19-cr-10080-NMG Document 1467 Filed 08/21/20 Page 2 of 6



       1.      On February 26, 2020, this Court entered Judgment against Mr. Hodge. Dkt. No.

868. That same day, the government began a series of rolling productions to Mr. Hodge and other

defendants containing newly disclosed evidence that Mr. Hodge views to be material and

exculpatory. See Dkt. No. 1144.

       2.      On April 8, 2020, Mr. Hodge filed a Notice of Appeal, Dkt. No. 1061, which the

First Circuit docketed on April 13, 2020. United States v. Hodge, 20-1418 (1st Cir.). Mr. Hodge

then filed an assented-to motion to stay the appellate proceedings pending this Court’s resolution

of his forthcoming Section 2255 Motion, which would present Mr. Hodge’s request for relief based

on the newly disclosed evidence. As Mr. Hodge explained in the assented-to motion to stay, “[t]he

parties agree[d] that [28] U.S.C. § 2255 is the appropriate procedural vehicle for the District Court

to consider the merits of Mr. Hodge’s claims regarding the government’s conduct in connection

with his plea and sentencing proceedings.” Thus, Mr. Hodge explained, staying the appeal would

make sense because, if this Court denied the Section 2255 Motion, his “appeal from that order can

be consolidated with [the initial] appeal and addressed in a single set of briefing.”

       3.      On May 1, 2020, Mr. Hodge filed his Section 2255 Motion. Dkt. Nos. 1143–46.

       4.      On May 19, 2020, the First Circuit granted Mr. Hodge’s assented-to motion to stay

the appellate proceedings pending resolution of his Section 2255 Motion on the basis “that there

are ‘extraordinary circumstances’ warranting the immediate adjudication of [the Section 2255

Motion].”

       5.      On July 2, 2020, this Court denied Mr. Hodge’s Section 2255 Motion. Dkt. No.

1354. The Court did not issue or deny a certificate of appealability at that time.

       6.      On July 6, 2020, Mr. Hodge notified the First Circuit of this Court’s order denying

his Section 2255 Motion. He expressed his intent to appeal from that order and to request that the




                                                 -2-
        Case 1:19-cr-10080-NMG Document 1467 Filed 08/21/20 Page 3 of 6



First Circuit consolidate that appeal with the earlier appeal from the Judgment, though he noted

that he was not requesting a briefing schedule until the appeals were consolidated.             The

proceedings in the initial appeal remain stayed.

        7.      On August 17, 2020, Mr. Hodge filed a Notice of Appeal from this Court’s order

denying Mr. Hodge’s Section 2255 Motion. Dkt. No. 1459. On August 21, 2020, the First Circuit

assigned that appeal case number 20-1823. Dkt. No. 1466.

        8.      Mr. Hodge respectfully requests (i) clarification that this Court certifies the

appealability of its denial of his Section 2255 Motion, or, in the alternative, (ii) that this Court

issue a certificate of appealability.

        9.      The district court may issue a certificate of appealability “upon a substantial

showing of the denial of a constitutional right.” 28 U.S.C. §§ 2253(c). This standard is satisfied

by “demonstrating that jurists of reason could disagree with the district court’s resolution of

[petitioner’s] constitutional claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 338 (2003).

“The debatable-among-jurists-of-reason standard is a low barrier.          A claim is considered

‘debatable’ even if every reasonable jurist would agree that the petitioner will not prevail.” Ayala

v. Saba, 940 F. Supp. 2d 18, 22 (D. Mass. 2013) (Gorton, J.) (indicating that the Court would issue

a certificate of appealability after denying petition based on harmless error); see also Brown v.

O’Brien, 755 F. Supp. 2d 335, 337-38 (D. Mass. 2010) (Gorton, J.) (issuing a certificate of

appealability for claims denied based on a review of the record, but denying a certificate of

appealability for a claim that was procedurally barred).

        10.     Here, Mr. Hodge based his Section 2255 Motion on “the denial of a constitutional

right,” namely the government’s suppression of material, exculpatory evidence, which this Court




                                                   -3-
        Case 1:19-cr-10080-NMG Document 1467 Filed 08/21/20 Page 4 of 6



determined to be “irresponsible and misguided” and in violation of the standard set forth in Brady

v. Maryland, 373 U.S. 83 (1963). Mem. & Order, Dkt. No. 1169 at 8.

       11.     Mr. Hodge recognizes that this Court did not adopt his arguments that the

government’s misconduct undermined the integrity of his sentencing proceedings and

fundamentally altered the plea calculus such that his plea to Count 2 was involuntary. However,

he respectfully asserts that the acknowledged violation of his constitutional rights combined with

the import of the withheld evidence satisfies the “low barrier” for a certificate of appealability.

And Mr. Hodge seeks to appeal from denial of the only motion he has filed under 28 U.S.C. § 2255,

and that motion was indisputably timely. Thus, there are no procedural barriers to Mr. Hodge’s

appeal that might otherwise counsel in favor of denying a certificate of appealability. E.g., Brown,

755 F. Supp. 2d at 337-38; cf. 28 U.S.C. § 2255(h) (limiting the circumstances in which a

certificate of appealability may issue when a petitioner has filed a “second or successive” motion

under 28 U.S.C. § 2255).

       12.     Moreover, in the process of denying Mr. Hodge’s Section 2255 Motion and

considering the impact of the government’s disclosure violation, this Court adopted the

government’s definitions of bribery and money laundering, and Mr. Hodge submits that reasonable

jurists could debate these definitions and the impact of such definitions on the Section 2255

Motion. As demonstrated by the Supreme Court’s recent decision in Kelly v. United States, 140

S. Ct. 1565 (2020)—which reversed a conviction affirmed by a unanimous Third Circuit panel—

reasonable jurists can disagree regarding the meaning of the federal fraud and bribery statutes.

       13.     Finally, a certificate of appealability is necessary here to ensure that the issues that

Mr. Hodge has raised in the District Court receive the appellate review to which he is entitled. The

challenges that Mr. Hodge has raised to his plea and sentencing arose from events that occurred




                                                 -4-
        Case 1:19-cr-10080-NMG Document 1467 Filed 08/21/20 Page 5 of 6



after the plea and sentencing took place, so a motion under 28 U.S.C. § 2255 was the exclusive

avenue by which Mr. Hodge could raise them. It would have been procedurally improper—not to

mention illogical—for Mr. Hodge to have pressed those claims in his direct appeal. Thus,

certification of appealability will ensure that the Court of Appeals has a complete record for the

evaluation and disposition of Mr. Hodge’s appeals and will be consistent with the Court of

Appeals’ ruling that “extraordinary circumstances” warranted a stay of Mr. Hodge’s current appeal

so that Mr. Hodge could pursue his Section 2255 Motion and then consolidate the appeals, if

necessary.

       14.     Put otherwise, denying a certificate of appealability effectively would deprive Mr.

Hodge of his right to appeal based on the timing of the government’s disclosures, which took place

hours after final judgment entered, and due to the procedural decision to pursue a Section 2255

Motion as a remedy—a procedural decision that the government and Mr. Hodge jointly agreed

was appropriate.

       Mr. Hodge, therefore, respectfully requests a clarification that this Court certifies the

appealability of his Section 2255 Motion; or, in the alternative, issuance of a certificate of

appealability on the following issues:

       (a)     Whether the government violated Mr. Hodge’s constitutional right to material,

exculpatory evidence, and if so, whether that violation undermined the integrity of Mr. Hodge’s

sentencing hearing such that Mr. Hodge is entitled to a re-sentencing.

       (b)     Whether the government’s misconduct, including the violation of Mr. Hodge’s

constitutional right to material, exculpatory evidence, rendered Mr. Hodge’s plea to Count 2,

Money Laundering Conspiracy, 18 U.S.C. § 1956(h), involuntary.

       Attached hereto as Exhibit A is a proposed order.




                                               -5-
        Case 1:19-cr-10080-NMG Document 1467 Filed 08/21/20 Page 6 of 6



Dated: August 21, 2020                      Respectfully submitted,

                                            By: /s/ Brien T. O’Connor
                                               Brien T. O’Connor (BBO# 546767)
                                               brien.o’connor@ropesgray.com
                                               Ezra D. Geggel (BBO# 691139)
                                               ezra.geggel@ropesgray.com
                                               ROPES & GRAY LLP
                                               Prudential Tower
                                               800 Boylston Street
                                               Boston, MA 02199
                                               Phone: (617) 951-7000

                                                Joan McPhee (BBO# 547869)
                                                joan.mcphee@ropesgray.com
                                                ROPES & GRAY LLP
                                                1211 Avenue of the Americas
                                                New York, NY 10036-8704
                                                Phone: (212) 596-9000

                                                Miranda Hooker (BBO# 661569)
                                                miranda.hooker@troutman.com
                                                TROUTMAN PEPPER LLP
                                                125 High Street
                                                Boston, MA 02110
                                                Phone: (617) 204-5100

                                               Attorneys for Defendant Douglas Hodge

              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

       I, Brien T. O’Connor, hereby certify that counsel for Mr. Hodge conferred with counsel for
the government, and the government opposes this motion.

                                                           /s/ Brien T. O’Connor
                                                           Brien T. O’Connor

                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document will be served on counsel for all parties of
record through the ECF system.

Dated: August 21, 2020

                                                           /s/ Brien T. O’Connor
                                                           Brien T. O’Connor



                                               -6-
